Exhibit 10.1

 

LOGO [g592148g1030031028983.jpg]

Executive Incentive Bonus Plan

Purpose

This Executive Incentive Bonus Plan (the “Incentive Plan”) is intended to
provide an incentive for superior performance and to motivate Covered Executives
(as defined below) of Monotype Imaging Holdings Inc. or any of its subsidiaries
(the “Company”) toward superior achievement and business results. Awards under
this Incentive Plan are intended to be Cash-based Awards under Section 10 of the
Company’s Amended and Restated 2007 Stock Option and Incentive Plan (“2007 Stock
Plan”).

Eligibility

From time to time, the Management Development and Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) may select
certain key executives of the Company (the “Covered Executives”) to be eligible
to receive bonuses under the Incentive Plan.

Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

Awards

Targets. On an annual basis, the Compensation Committee will determine the
target award for each Covered Executive. The Compensation Committee may
establish certain specified performance goals as threshold goals, which, if not
met, will preclude a Covered Executive from receiving any award for the
applicable performance period.

Performance Metrics. On an annual basis, the Compensation Committee will
establish performance goals that relate to financial and operational metrics
with respect to the Company (the “Corporate Performance Goals”), which may be
measured either in absolute terms or as compared to any incremental increase or
as compared to results of a peer group. Each Corporate Performance Goal shall
have a target (100% attainment of the Corporate Performance Goal) and may also
have a “minimum” hurdle and/or a “maximum” amount.

Assessing Performance. Following the completion of each fiscal year, the
Compensation Committee shall meet to review and determine whether, and to what
extent, the Corporate Performance Goals for the year have been achieved. The
Compensation Committee shall then determine the annual bonus payable to each
Covered Executive each year based upon such review and determination.

Payment. Bonuses awarded for any fiscal year under the Incentive Plan will be
made as soon as practicable within 75 days after the end of such fiscal year. In
order to receive a bonus under the Incentive Plan, Covered Executives must be
employed by the Company on the last date of the fiscal year to which the bonus
relates unless otherwise determined by the Compensation Committee. All amounts
payable hereunder shall be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, as a result of being “short term
deferrals” for purposes of such section to the greatest extent possible



--------------------------------------------------------------------------------

Clawback. In the event that there is a subsequent change in the Company’s
audited financial statements that impacts whether Corporate Performance Goals
were satisfied, Covered Executives will be required to repay to the Company any
amount that was paid based solely on the satisfaction of a bonus target that was
not, after such change, satisfied. While the Compensation Committee shall have
no discretion to determine whether or not the repayment obligations shall be
enforced, the final amounts to be repaid by each Covered Executive shall be
determined by the Compensation Committee.

Amendment or Termination of the Incentive Plan

The Compensation Committee may amend or terminate the Incentive Plan at any time
in its sole discretion.

 

Originally adopted by the Compensation Committee:    February 24, 2014 Amended
by the Compensation Committee:    October 24, 2018

 

2